Citation Nr: 1229339	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO. 08-23 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected right hip, leg, and foot disabilities.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory disorder, claimed as due to exposure to asbestos.  

4. Entitlement to service connection for an unspecified disability, claimed as due to exposure to ionizing radiation.

5. Entitlement to a disability evaluation in excess of 50 percent for major depressive disorder. 

6. Entitlement to a disability evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture.

7. Whether the severance of entitlement to special monthly compensation (SMC) based upon the need for aid and attendance was proper.

8. Whether the severance of entitlement to specially adapted housing was proper. 

[The issue of entitlement to reimbursement for medical treatment at a non-VA facility will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. C., his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California, and December 2007, November 2008, and January 2009 rating decisions of the VA RO in Fargo, North Dakota. The September 2007 rating decision increased the Veteran's disability evaluation for residuals of a tibia and fibula fracture to 10 percent, continued his 50 percent disability evaluation for major depressive disorder, denied entitlement to service connection for a left hip disability, a respiratory disorder due to asbestos exposure, and an unspecified disability due to radiation exposure. The December 2007 rating decision denied entitlement to service connection for tinnitus and granted entitlement to SMC and specially adapted housing. The November 2008 rating decision discontinued entitlement to SMC and specially adapted hosing. The January 2009 rating decision denied entitlement to SMC based upon the need for aid and attendance and specially adapted housing. 

In November 2008, the Veteran filed a timely notice of disagreement (NOD) to the November 2008 rating decision which discontinued his entitlement to SMC and specially adapted housing. He attended an informal conference at the RO in December 2008 to discuss these issues. The action agreed upon was that the RO would review additional evidence and then issue a decision. In January 2009, the RO denied entitlement to SMC and specially adapted housing. As the Veteran properly appealed the November 2008 decision, it is not final and the issues will be adjudicated as listed above. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in support of his claims in November 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 

In March 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issues of entitlement to service connection for a left hip disability, tinnitus, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In November 2011, prior to the promulgation of a decision on the issue of entitlement to service connection for an unspecified disability claimed as due to exposure to ionizing radiation, an increased evaluation for major depressive disorder, and an increased evaluation for residuals of a right tibia and fibula fracture, the Veteran stated at his hearing that he wished to withdraw his appeal of these issues. 

2. The RO followed the proper administrative procedures to effectuate the severance of entitlement to specially adapted housing. 

3. The RO has not established clear and unmistakable error in the grant of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) based upon the need for aid and attendance.

4. The Veteran does not have a permanent and total service-connected disability.

5. The December 2007 rating decision granting entitlement to specially adapted housing was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for an unspecified disability claimed as due to exposure to ionizing radiation have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2. The criteria for withdrawal of the Veteran's appealed claim for an increased evaluation for major depressive disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3. The criteria for withdrawal of the Veteran's appealed claim for an increased evaluation for residuals of a right tibia and fibula fracture have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

4. SMC based upon the need for aid and attendance is restored. 38 U.S.C.A. 
§ 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.350(b), 3.352(a) (2011). 

5. The criteria for restoration of entitlement to specially adapted housing have not been met . 38 U.S.C.A. § 2101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.809 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). With respect to the issue of restoration of the Veteran's entitlement to SMC based upon the need for aid and attendance, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In October 2007, the RO informed him of the requirements needed to establish entitlement to special adapted housing and special home adaptation.

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations. He testified at a hearing in November 2011. This case was remanded in March 2011 so that records for an issue not addressed in this decision could be obtained and so the Veteran could testify at a hearing. The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Severance of Benefits

With regard to the issue of whether it was proper to discontinue the Veteran's SMC, there is no prejudice to him if the Board does not discuss whether the RO properly complied with 38 C.F.R. § 3.105 because the Board is restoring his SMC effective November 1, 2008. 

With regard to the issue of whether it was proper to discontinue his entitlement to specially adapted housing, the procedural actions required by 38 C.F.R. § 3.105 prior to severing entitlement to specially adapted housing have been accomplished. When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(d). In this case, the Veteran was notified of the proposed discontinuance of benefits on September 5, 2008. The Veteran did not submit additional evidence, and the RO discontinued his entitlement to specially adapted housing in a November 14, 2008 rating decision. Thus, the Board will focus on the propriety of the RO's decision to discontinue these benefits. 

In order to sever a benefit, the VA must demonstrate not only that that VA has followed the applicable procedural safeguards, but that the grant was clearly and unmistakably erroneous. The Court has held that the strict evidentiary standard for clear and unmistakable error (CUE) is equally applicable to VA where the issue is severance of service connection based on CUE. Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof. Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").

Generally, there is a three-prong test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14  (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award. In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection. Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Whether the Severance of Entitlement to SMC Based Upon the Need for Aid and Attendance Was Proper

The Board must determine, on the basis of all the evidence of record, whether the December 2007 rating decision was clearly and unmistakably erroneous in granting SMC based upon the need for aid and attendance. In this case, the Board finds that it was not, and that the benefit was severed due to the misapplication of law. 

In December 2007, the RO granted SMC, finding that the Veteran's wife needed to assist him in bathing, dressing, and other needs of personal hygiene. In September 2008, the RO proposed to discontinue the benefit because he did not have a service connected disability that was independently evaluated as permanently and totally disabling. In November 2008, SMC based upon the need for aid and attendance was discontinued. 

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and attendance if he: has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) ; 38 C.F.R. §§ 3.350(b), 3.352 (a). 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

Although the Veteran need not show all of the disabling conditions in 38 C.F.R. 
§ 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

VA regulations do not require that the Veteran have a disability independently evaluated as permanently and totally disabling to be entitled to SMC based upon the need for aid and attendance. The Veteran asserts that his service-connected mobility disabilities cause him to require the assistance of another person. The record shows that because of his service connected right foot, leg, and hip disabilities, as well as his service-connected back disability, he is unable to bathe or dress himself without the assistance of another person. In November 2011, the Veteran's wife credibly testified that she must help the Veteran bathe every day, to prevent him from falling in the shower. She testified that he is unable to dress himself from the waist down and requires her assistance to do so. She noted that the Veteran's medications for his service-connected disabilities prevent him from driving. She stated that if she needed to leave her home for more than four hours, she had a neighbor come to the house to make sure that the Veteran was secure. 

The record shows that the Veteran's service connected right foot, leg, and hip disabilities have caused a leg length discrepancy, and he is unable to ambulate without assistive devices, and that he needs assistance from another person to ambulate more than a few steps at a time. 

The criteria for SMC based upon the need for aid and attendance have been met. 38 C.F.R. § 3.352 (a). It is not necessary that the Veteran have a disability independently evaluated as permanently and totally disabling. Therefore, there was no CUE in the December 2007 rating decision that granted SMC based upon the need for aid and attendance, and the discontinuance of this benefit was not proper. Accordingly, SMC based on the need for aid and attendance is restored, effective November 1, 2008. 

Whether the Severance of Entitlement to Specially Adapted Housing Was Proper

The Board must determine, on the basis of all the evidence of record, whether the December 2007 rating decision was clearly and unmistakably erroneous in granting entitlement to specially adapted housing. In this case, the Board finds that it was clearly and unmistakably erroneous, and that the benefit was improperly granted. 

In December 2007, the RO granted entitlement to specially adapted housing, finding that his service-connected disabilities caused him to require the use of a cane for short term ambulation and a motorized scooter for longer distances. In July 2008, the RO proposed to discontinue this benefit because he did not have a service connected disability that was independently evaluated as permanently and totally disabling. In November 2008, the benefit was discontinued. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for a permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for a permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

At issue in this case is whether the Veteran has a "permanent and total service-connected disability" which meets the criteria defined above. Here, the Veteran is service connected for: major depressive disorder, rated as 50 percent disabling; status post fracture of all metatarsal heads of the right foot, rated as 40 percent disabling; subscapular bursitis with degenerative changes of the left shoulder, rated as 20 percent disabling; a low back disability, rated as 20 percent disabling; degenerative joint disease of the right hip, rated as 10 percent disabling; hypertension rated as 10 percent disabling; status post fracture of the right tibia and fibula, rated as 10 percent disabling; and five surgical scars on the right foot, assigned a noncompensable rating. 

The Veteran's combined schedular disability rating is 90 percent, effective October 10, 2006. 38 C.F.R. § 4.25. Thus, he does not have a permanent and total disability, as required under 38 C.F.R. § 3.809, and the RO improperly applied VA regulations, which resulted in CUE in the December 2007 rating decision. Damrel, 6 Vet. App. at 245. He has been awarded a total disability rating based on individual unemployability (TDIU) effective from July 27, 1997. In a June 2001 rating decision, the RO granted TDIU based upon "significant service connected disabilities" which precluded employment. Thus, the record shows that the award of the TDIU rating was based on a combination of his service-connected disabilities and not one single disability. Therefore, it does not satisfy the criteria of 38 C.F.R. 
§ 3.809 requiring a "permanent and total service-connected disability." See, e.g., Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251. (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

For this reason, it was CUE for the RO to grant entitlement to specially adapted housing, and it was proper for the benefit to be discontinued. 


ORDER

The appeal of entitlement to service connection for an unspecified disability, claimed as due to exposure to ionizing radiation is dismissed. 

The appeal of entitlement to a disability evaluation in excess of 50 percent for major depressive disorder is dismissed. 

The appeal of entitlement to a disability evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture is dismissed.

The severance of SMC based upon the need for aid and attendance was improper, and restoration of SMC under 38 U.S.C.A. § 1114(l) , effective November 1, 2008, is granted.

The severance of entitlement to specially adaptation was proper and the appeal is denied. 


REMAND

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

With regard to his claim for service connection for a left hip disability, the Veteran testified in November 2011 that he has a leg length discrepancy as a result of his service-connected right leg fracture. This is confirmed by the medical evidence of record which notes the discrepancy and that the Veteran must use a special shoe to help him walk. A January 2009 record from Dr. D. S., a private physician, noted that the Veteran had a wide based gait, and walked using trunk and hip flexion. In this case, there is an indication that the Veteran's altered gait is a result of his service-connected disability, and that his diagnosed degenerative changes of the left hip may be related to his abnormal manner of walking. Therefore, an examination is required before the Board can adjudicate his claim. Id. 

With regard to his claim for service connection for tinnitus, the Veteran testified that he began experiencing ringing in his ears during service. He testified that he worked with jets the entire time he was in the Air Force. His DD Form 214 notes that he was a material storage and distribution specialist. He described his position as one that required inspection and delivery of aircraft parts. During his service, he testified that a new supply program was implemented and it was more flight line-oriented, which caused him to work near aircraft. 

The Veteran's STRs are negative for any mention of tinnitus, but he was diagnosed with viral labyrinthitis in December 1984. His symptoms were dizziness and weakness, but the examining physician specifically stated that the Veteran did not have vertigo. His separation examination and report of medical history are not of record. As a result, the Board does not have sufficient medical evidence to decide the claim, as his separation examination and report of medical history are integral pieces of evidence. In cases where STRs are missing or incomplete through no fault of the Veteran, VA has a heightened duty to assist the Veteran in development of his claim. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

For these reasons, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 38 U.S.C.A. § 5103A(d). 

Finally, with regard to the Veteran's claim for a respiratory disorder claimed as due to exposure to asbestos, VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, at IV.ii.2.C.9. 

The record reflects that the Veteran's military occupational specialty was a material storage and distribution specialist. It is unclear from the record whether his duties would have involved the handling of asbestos by working with insulation ducts of the F-111 aircraft as he claims. Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. M21-1MR, IV.ii.2.C.9.f. Thus, further development on this matter is required in accordance with the VA Adjudication Procedure Manual Rewrite. 

If the RO determines that the Veteran was exposed to asbestos while serving as a material storage and distribution specialist in the Air Force, he should be scheduled for an examination to determine if he has a respiratory disorder that was caused by such exposure. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether his job duties involved working with asbestos. If, during the course of this development, it is determined that records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for a joints examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a left hip disability that had its onset or was aggravated during active service, or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service, or whether it was caused by his service connected right foot, leg, or hip disabilities. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a left hip disability as a result of any in-service incident or a service-connected disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The June 2009 VA joints examination noting that the Veteran has mild to moderate degenerative changes of the bilateral hip joints.

ii) The January 2009 VA joints examination noting that the Veteran has a leg length discrepancy, with his right leg shorter than his left.

iii) A January 2009 private record from Dr. D. S. nothing that the Veteran has a wide-based gait and ambulates with trunk and hip flexion. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has a left hip disability that began during active service, is related to any incident of service, or began within one year after discharge from active service, or was caused by his service-connected right foot, leg, or hip disabilities. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for a audiology examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has tinnitus that had its onset or was aggravated during active service or  is otherwise related to any incident of service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has tinnitus as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The December 1984 STR noting a diagnosis of viral labyrinthitis with complaints of dizziness, but not vertigo.

ii) The Veteran's November 2011 testimony that the tinnitus began in service and continued thereafter. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has tinnitus that began during active service or is related to any incident of service.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) In providing the requested opinion in accordance with Training Letter 10-02 (March 2010), the examiner should discuss the medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. The examiner must specifically comment on the Veteran's in-service treatment for viral labyrinthitis in December 1984.

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. If it is determined that the Veteran was exposed to asbestos in service, schedule him for a respiratory disorders examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a respiratory disorder that had its onset or was aggravated during active service or was caused by exposure to asbestos during service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a respiratory disorder as a result of any in-service incident, including asbestos exposure. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) Veteran's November 2011 hearing testimony regarding his diagnosis of chronic obstructive pulmonary disease and that he began smoking cigarettes in service and continued to smoke since then.

ii) VA treatment records noting a diagnosis of obstructive sleep apnea.

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has a respiratory disorder that began during active service or is related to any incident of service. The examiner must list the diagnosed respiratory disorders, if any. The examiner must specifically comment on whether exposure to asbestos caused any diagnosed respiratory disorders.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


